Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of the required species in the reply filed on 12/1/2020 is acknowledged.  The traversal is on the ground(s) that the methods of claims 1, 10 and 11 
(1)    Claims 1 and 11 are not patentably distinct because they both achieve the same therapeutic benefits in vivo.
(2)    Claims 1 and 11 are more like genus vs, species (claim 11) relationship because a product (immunized sera) recited in claim 11 (species) is necessarily and inherently present to achieve the therapeutic results as recited in claim 1 (genus). Claim 1 is directed to active immunization and claim 11 directed to passive immunization.
(3)    Claims 1 and 11 achieve the same therapeutic goal via the same product (immunized sera). The only difference is that the product (immunized sera) is necessarily and inherently generated in the outcome of Claim 1 method. The product (immunized sera) in claim 11 is external and requires to be administered.
(4)    Claims 1 and 11 achieve the same therapeutic goal according to the same principal of operation, i.e., substitution of enhancing epitope residues for reducing ADE while preserving
neutralizing activity.


(6)    The essential element “a mutant dengue virus E protein comprising an amino acid sequence that is at least 80% identical to SEQ ID NO: 1, wherein the mutant dengue virus E protein has one or more amino acid residue substitutions at position corresponding to Asn8, Arg9, Vall2, and/or Glu13 of SEQ I'D NO: 1” has been searched, examined and allowed in the parent application as US Patent No. 10,487,120.
(7) The Examiner's prior reason for search and/or examination burden for the patentability distinct species is no longer applicable after that claim amendments set forth above.

This is not found persuasive because the method of claims 1-9 do not require administering immunized sera to a subject (these claims require administering a plasmid) and claims 10 and 11 do require administering immunized sera and/or a plasmid.  While the plasmid recited in claim 1 and 11 is the same, claim 1 requires that it be administered, while claim 11 does not specifically require that it be administered and claim 10 requires that the plasmid and the sera be administered.  Therefore, the active steps are different in these methods.  While U.S. Patent 10487120 was previously searched and issued to a plasmid as presently claimed, ‘120 does not recite immunized sera as an active step in a method.
The requirement is still deemed proper and is therefore made FINAL.

s 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/1/2020.

Claims 1-9 are examined on the merits.

Allowable Subject Matter
The closest art is that of Tang et al. (PLos Neglected Tropical Diseases, 2015, Vol. 9, No. 7, pages 1-23). Tang et al. is applicants own work published after the earliest effective priority date. This article discusses mutations to amino acids positions 8(N), 9(R), 12(V) and 13(E) of domain 1 of a dengue virus E protein. [see page 11]

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5 and 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,487,120 view of Apt et al. (US PGPub 2004/0009469).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention is drawn to a method of inducing an immune response against dengue virus in a subject by administering an effective amount of the mutant dengue virus E protein that is at least 80% identical to SEQ ID NO: 1, wherein the dengue virus .


Claim Objections
Claims 4, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http ://www .uspto .gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN P BLUMEL/ 
Primary Examiner, Art Unit 1648